Case 1:20-cv-05739-CBA-SJB Document 1 Filed 11/25/20 Page 1 of 4 PageID #: 1




                      UNITED STATES DISTRICT COURT FOR THE
                         EASTERN DISTRICT OF NEW YORK


  ROGER RAMSAROOP,                                  Civil Action No. 20-CV-5739

                                 Plaintiff,         Queens Co. Index No.: 713036/2020

          v.

  UNITED AIRLINES, INC.,

                                 Defendant.


                                   NOTICE OF REMOVAL

       Defendant United Airlines, Inc. (“United”), by and through its attorneys KMA ZUCKERT

LLC, hereby files this Notice of Removal of the above-entitled action to the United States District

Court for the Eastern District of New York, from the Supreme Court of the State of New York,

Queens County (Index. No. 713036/2020), where the action is now pending, pursuant to 28 U.S.C.

§§ 1332, 1441, 1446, and respectfully states:

           1. Plaintiff, Roger Ramsaroop (“Ramsaroop”) commenced the above-entitled action

   in the Supreme Court of New York, Queens County (Index. No. 713036/2020). A copy of the

   Summons and Complaint is attached to this Notice as Exhibit A.

           2. Process was served upon United on September 17, 2020 as indicated in the Process

   Server Delivery Details, which is attached hereto as Exhibit B.

           3. Ramsaroop alleges that he was injured on June 19, 2018 when he was caused to fall

   due to alleged automatic/electronic doors closing on him propelling him to the ground at a

   United Cargo Building at Newark Liberty International Airport (“EWR”) in Newark, New

   Jersey. (Ex. A, Complaint ¶¶ 4 & 9).

           4. The United States District Court for the Eastern District of New York has original


                                                1
Case 1:20-cv-05739-CBA-SJB Document 1 Filed 11/25/20 Page 2 of 4 PageID #: 2




  jurisdiction over this action pursuant to 28 U.S.C. § 1332(a), and this action may be removed

  by United pursuant to the provisions of 28 U.S.C. § 1441(a) because it is a civil action wherein:

  (1) complete diversity of citizenship exists among the parties; and (2) the amount in

  controversy exceeds $75,000.00, exclusive of interests and costs.

         5. There is complete diversity of citizenship between Plaintiff and United in this

  action as follows:

                   a. Plaintiff Ramsaroop alleges in his Complaint that he is a resident of the

                       County of Queens, State of New York. (Ex. A, Complaint ¶ 1).

                   b. United is currently and was at the time the State court action was

                       commenced a corporation incorporated under the laws of the State of

                       Delaware, with its principal place of business in the State of Illinois located

                       at 233 S. Wacker Drive, Chicago, Illinois.

         6. The Complaint alleges that Ramsaroop “was damaged in a sum which exceeds the

  jurisdictional limits of all lower courts which would otherwise have jurisdiction.” (Ex. A,

  Complaint ¶ 12).

         7. The Plaintiff’s Complaint did not set forth a clear statement of the damages sought,

  or sufficient facts from which the amount in controversy can easily be ascertained by the

  defendant, in particular whether the Plaintiff’s damages exceed the sum of $75,000, exclusive

  of interest and costs. Accordingly, on October 13, 2020, United served Plaintiff with a

  Supplemental Demand for Statement of Damages pursuant to NY CPLR § 3017(c).

         8. Plaintiff’s Response to Defendant’s Demand for a Statement of Damages provides

  that the damages sought by Plaintiff in this action total $950,000.00, and thus it is now

  ascertainable that the amount in controversy in this matter exceeds the sum of $75,000.00,

  exclusive of interest and costs. A copy of the Plaintiff’s Response to Defendant’s Supplemental
                                                 2
Case 1:20-cv-05739-CBA-SJB Document 1 Filed 11/25/20 Page 3 of 4 PageID #: 3




   Demand for Statement of Damages, dated October 27, 2020 and served by Plaintiff on October

   29, 2020, is attached to this Notice as Exhibit C.

           9. Service of Plaintiff’s Response to Defendant’s Supplemental Demand for

   Statement of Damages was United’s first notice from which it may first be ascertained that the

   case is one which is or has become removable pursuant to 28 U.S.C. § 1332 and 1446(b)(3).

   This Notice of Removal is being filed within thirty (30) days after receipt of such document

   and is, accordingly, timely under 28 U.S.C. § 1446(b)(3).

           10. Based upon the foregoing, this Court has jurisdiction over this action pursuant to

   28 U.S.C. § 1332 in that complete diversity of citizenship exists and the amount in controversy

   exceeds $75,000.00, exclusive of interest and costs.

           11. United will provide written notice of the filing of this Notice of Removal, as

   required by 28 U.S.C. § 1446(d), to counsel for Ramsaroop via the New York State Electronic

   Case Filing System, as well as directly via the email designated by Plaintiff’s counsel.

           12. A copy of this notice will be filed with the Queens County Clerk, as required by 28

   U.S.C. § 1446(d), also via the New York State Court Electronic Case Filing System.

   WHEREFORE, United requests that this action proceed in this Court pursuant to its removal

jurisdiction, 28 U.S.C. § 1441 et seq.

Dated: New York, New York                                   KMA ZUCKERT LLC
November 25, 2020
                                                        By: s/ Nicholas E. Pantelopoulos
                                                            Nicholas E. Pantelopoulos (NP-4969)
                                                            Courtney A. DeBlis
                                                            1350 Broadway, Suite 2410
                                                            New York, New York 10018
                                                            Ph: +1.212.922.0450
                                                            Fax: +1.212.922.0530
                                                            Email: nep@kmazuckert.com

                                                            Attorneys for Defendant
                                                            United Airlines, Inc.
                                                3
Case 1:20-cv-05739-CBA-SJB Document 1 Filed 11/25/20 Page 4 of 4 PageID #: 4




                                AFFIRMATION OF SERVICE

        I hereby affirm under penalty of perjury that on this 25th day of November 2020, I

electronically filed the foregoing document with the Clerk of Court for the Eastern District of New

York via the Court’s CM/ECF. I also certify that the foregoing document is being served this day

upon:

        Hermann Gruber, Esq.
        Steinberg & Gruber, Esq.
        Attorneys for Plaintiff
        300 Garden City Plaza, Suite 218
        Garden City, New York 11530
        Via Email: h.gruber@steinbergandgruber.com

counsel for Plaintiff, either via e-mail, transmission of Notices of Electronic Filing generated by

CM/ECF or in some other authorized manner for those counsel or parties who are not authorized

to receive Notices of Electronic Filing.

Dated: New York, New York                                   s/ Nicholas E. Pantelopoulos___
       November 25, 2020                                    Nicholas E. Pantelopoulos




                                                4
